COLLINS, J.
In an action to recover damages for personal injuries plaintiff had a verdict. Upon a settled case defendant corporation moved to set aside the verdict, and that judgment be entered in its favor notwithstanding the same.
This appeal is from an order denying the motion. No motion was made in the court below for a new trial. The order is not appealable. It was so suggested in Eckman v. Lauer, 67 Minn. 221, 69 N. W. 893, and it was so held in St. Anthony v. Graham, 67 Minn. 318, 69 N. W. 1077. The only difference in the facts between the case last cited and the present is that there the motion was in the alternative, — for judgment, or for a new trial in case judgment was not ordered; the court denying the first, but granting the alternative, request, and the appeal being taken from that part of the order which denied the motion for judgment,— while here the motion was not in the alternative, but simply for an order for judgment, which was denied, whereupon defendant appealed. Of course there is no substantial difference in the facts.
Appeal dismissed.